GIDEON, J.
I concur in the order reversing the judgment of the trial court. In my judgment it is clearly proven that, at the time deceased conveyed the real estate and transferred his personal property to his wife, he did so with the express understanding that his wife should take the personal property charged with a trust to give to the daughter, plaintiff in this action, such amount of that personal property as would equal in value one-third of his estate. The time of the execution of ■ that timst was left to the discretion of the widow. It is as clearly established, in my judgment, that the real 'property was to become the property of the son and the widow free and clear of any claim on the part of the daughter. The reason why the. deceased desired to give the real property to his wife and son free of any claim of plaintiff is apparent from the testimony quoted by the Chief Justice. The mother, in the signed statement of August 7th, recognized her relationship to the property which she had received from her husband.
The court was in error in adjudging the plaintiff to have a lien upon the real property for the amount found due *553plaintiff. It was in error in giving judgment against defendants for the amounts representing the plaintiff’s part of her father’s estate. What the court should have done, in my opinion, was to have made findings and entered judgment that the mother holds the personal property, or at least sufficient to equal in value one-third of the estate, in trust for the daughter, such trust to be executed at such time as the mother might deem advisable for the best interests of her daughter. It is apparent, and there can be no question as to that fact, that the father desired his daughter to have an equal share of the estate. The mother knew that when she received the conveyance. She accepted the conveyance of the real estate and the transfer of the personal property with such knowledge and understanding. The judgment of the court now makes it possible for the mother to defeat the desires of the father either by disposing of the property in her lifetime, or by will, or by failure to make a will.